Citation Nr: 0606365	
Decision Date: 03/06/06    Archive Date: 03/14/06

DOCKET NO.  04-17 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for low back disability.  


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel


INTRODUCTION

The veteran had active duty service from February 1970 to 
July 1971.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a December 2003 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  The 
Board notes that the December 2003 rating decision denied the 
veteran's service connection claims for bilateral foot and 
bilateral leg disabilities, a notice of disagreement was 
received from the veteran in January 2004, and a statement of 
the case was issued in April 2004.  The veteran on his Form 9 
only perfected his appeal as to the low back service 
connection claim.  Thus the Board does not have jurisdiction 
over the other 2 claims.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran has indicated that there are outstanding U.S.S. 
Los Alomos (AFDB-7) ship log records from 1970 or 1971 
documenting the veteran's low back injury.  In his 
substantive appeal, he indicates that Lt. F. was the captain 
of this ship.  The veteran stated that his injury also could 
be recorded in the records of the U.S.S. Conopus.  These 
records need to be obtained and associated with the claims 
folder.  

In his January 2004 notice of disagreement, the veteran 
indicated that his first name was incorrectly referred to as 
his last name.  The veteran's first and last names are both 
names that could be used for first and last names.  Given 
that the request for the veteran's service medical records 
included both the incorrect and correct names, the RO should 
confirm that all the available service medical records under 
the correct name have been obtained.


Accordingly, the case is REMANDED for the following action:

1.  The RO should confirm that all 
available service medical records under 
the veteran's correct name are associated 
with the claims folder. 

2.  The veteran should be contacted and 
asked to provide detailed information 
regarding any in-service back injury.  He 
should specifically indicate 
ship/location, year and a two month time 
period when any injuries could have 
occurred.  The veteran should be 
encouraged to submit lay statements from 
people who witnessed any in-service back 
injuries, including from Lt. F.  

3.  Afterwards, the RO should contact the 
U.S. Army and Joint Services Records 
Research Center and request that any 
information be provided concerning the 
veteran's claimed back injury on the 
specified dates and locations/ships.  
Relevant ship deck logs should be sought.

4.  After completion of the above and any 
other development deemed necessary, the 
RO should review the expanded record and 
determine if the benefit sought can be 
granted.  Unless the benefit sought is 
granted, the veteran should be furnished 
an appropriate supplemental statement of 
the case and be afforded an opportunity 
to respond.  Thereafter, the case should 
be returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
V. L. Jordan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).




 
 
 
 


